DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 12-21, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,840,291 (“Ciazza”) in view of U.S. Publication No. 2006/0200085 (“Watts”), U.S. Patent No. 6,699,223 (“Sharp”),  WO 02/087669 (“Targell”), and U.S. Patent No. 6,068,148 (“Weiler”).
Regarding Claim 1, Ciazza discloses a syringe (322 – Fig. 20 and 28) and detachable needle (see 421 – provided as an alternative to 321) assembly having reduced read space features (see generally Fig. 20) comprising:
an elongate syringe barrel (322) having a longitudinal axis (see Fig. 20 and 28 – i.e. the axis running concentric to the hollow interior of the barrel from the proximal to distal ends), an inside surface defining a chamber for retaining fluid (see generally Fig. 20 – i.e. the hollow interior of the barrel which is partially occupied by the plunger 323), an open proximal end (328 – open when the plunger is not presen), an open distal end (see Fig. 22) including a collar (331) and a distally facing annular surface (335) projecting inwardly from said collar (see Fig. 22), a portion of the collar having a cylindrically shaped, axially aligned circular side wall (332 – see Fig. 22);
a needle assembly (see 421 – presented as an alternative to 321 for assembly with the syringe 322 – see Fig. 28) including a hub (453) having a body portion including a proximal end (455), a distal end (456), a conduit (457) therethrough (see Fig. 31), a proximally facing annular surface (459) at the proximal end of said body portion;
said needle assembly further including a cannula (471) having a distal end (476), a proximal end (see at circa 472), and a lumen (475) therethrough, said proximal end of said cannula being connected to said distal end of said hub so that said lumen is in fluid communication with said chamber (see Fig. 31); 
said proximally facing annular surface on said body portion contacting said annular surface of said barrel forming a primary seal between said hub and said barrel (see generally Fig. 20 which illustrates the corresponding surfaces of alternative adapter 321 – see also Col. 14, Ln. 46 – Col. 15, Ln. 5; see also Col. 13, Ln. 43-52).
Ciazza fails to explicitly disclose that the distally facing annular surface of the collar and the proximally facing annular surface of the hub body portion are “flat”, i.e. have an angle within the range of 88 degrees and 92 degrees. However, Ciazza does disclose that the angle B (and therefore angle C) may be “desirably between 3 degrees and 178 degrees” – whereby a maximum value of 178 degrees would present a “flat” surface (within the breadth of the range claimed by Applicant) so as to appear to be inclusive to Applicant’s claimed range of 88 – 92 degrees. 

    PNG
    media_image1.png
    440
    843
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s rendering of a configuration with an angle C of 178 degrees, whereby the longitudinal axis will bisect the angle such that face is angled at approximately 89 degrees with respect to the longitudinal axis.

Additionally, Caizza discloses an alternative (Fig. 12) particularly flat annular surface at the proximal end of a hub body portion for sealingly engaging the proximal end (158) of a needle hub (121).
Based on the disclosure of Caizza as to the variability of the angle B (and angle C) along with the disclosure toward alternative particularly flat species (Fig. 12) which is established to seal equally well, it is submitted that the precise angle C of the proximally facing end face of the hub (and therefore the angle A of the distally facing end face of the collar) are an obvious design choice. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the angle C (and complementary angle A) of the invention of Caizza to any suitable angle including flat configurations of 178 degrees (resulting in an angle of 89 degrees with respect to the longitudinal axis), 176 degrees (resulting in an angle of 88 degrees), and including configurations of 180 degrees (see Fig. 12 – resulting in an angle of 90 degrees) – along with any other values therebetween. Caizza establishes that such angles are within the workable range and are suitable, obvious alternatives to one another for the purposes of seating a needle hub against the collar of syringe barrel. It has been held that simple substitution requires only routine and customary skill in the art to obtain predictable and expected results, see KSR Int'l Co. v. Teleflex Inc., 550 U.S. —, 82 USPQ2d 1385 (2007). It has been held that changes in shape (particularly to a known shape) require only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Again, it is affirmed that Applicants claimed range overlaps with the range of Caizza (i.e. 176-178 degrees of Caizza create overlap with 88-89 degrees in the instant claim), whereby it has been held that were ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see inter alia In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). Furthermore, it is also held that similar a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are mrely close, see inter alia Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As such, it is held that the range cited by Caizza inclusive of 176-178 degrees (corresponding to a measurement of 88-89 degrees as measured from the longitudinal axis) and a specific alternative example of 90 degrees (see Fig. 12 of Caizza) obviate the entirety of Applicant’s claimed “flat” range of 88-92 degrees.
Additionally, Examiner notes that Applicant’s Admitted Prior Art indicates that the “prior art also teaches a flat seal, perpendicular to the longitudinal axis of the syringe barrel which mates with a  flat seal on the needle hub for use with a threaded needle assembly and barrel engagement structure. The flat seal greatly reduces the portion of the dead space attributable to variations in barrel and hub tolerances” [emphasis added] (Par. 4). As such, it is clear that modifying the angle of the embodiment of the syringe 322 of Caizza to have a flat seal is obvious and provides no new step over the prior art and captures only that which is already known and obvious.
Ciazza, as modified, discloses the invention substantially as claimed except that the hub of the needle assembly further includes a secondary seal.
However, Watts discloses a related cannula hub (105) affixable to a syringe (111) via a similar collar-engaging structure (i.e. threads 307, 121). Watt discloses that sealing engagement can be provided by the cooperative geometry of the hub and syringe alone (see Fig. 2) or the device can further include a projecting secondary seal (see e.g. 331, 333, or 335) provided at various locations on the cannula hub of the needle assembly in order to form a cooperative seal with the syringe structure (Par. 44, 45, 46). It would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the hub of the device of Caizza with a secondary seal, as disclosed by Watts, in order to form a redundancy to the primary seal to ensure that no leakage or contamination of the retained contents of the syringe occurs (see Abstract, Par. 13, 43-46 - Watts). Watts establishes that threads in combination with secondary seals are obvious and suitable alternatives to threads alone. It has been held that simple substitution of known equivalents require only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Ciazza, as modified by Watts, discloses the invention substantially as claimed except that the secondary seal comprises a “tapered projection”, as claimed, which is not an o-ring. Instead Watts only explicitly contemplates the use of o-ring secondary seals (331, 333, 453) and similar non-integral gaskets (335). However, it is well known in the prior art that integral tapered projections are an alternative sealing structure to separately formed o-rings/gaskets. For example, Targell discloses a related needle hub (Fig. 5) likewise provided to sealingly fit within cylindrical collar of a syringe barrel (12 – see Fig. 2) wherein Targell explicitly recites that an integrally formed, tapered projection (38) can be used as an express alternative to an o-ring seal (see Pg. 13, 14) where the lip seal has a base adjacent to the hub body of the device and a free end (see the acme/apex of the lip seal remote from the base),  said tapered projection appear to be being wider at said base than at said free end (see Fig. 5), the tapered projection being integrally formed with said body portion (Pg. 8, 9).

    PNG
    media_image2.png
    453
    757
    media_image2.png
    Greyscale

Figure 5 of Targell – enlarged to show detail


As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the secondary seal (see Watts) of the modified invention of Ciazza, as an integral, tapered projection as an alternative to a separate o-ring, as disclosed by Targell, whereby the prior art has established integral, tapered projections and o-rings to be suitable alternatives to one another. 
To the extent that Applicant might argue that Targell does not clearly establish a “taper” to the integral seal – Examiner submits that such shapes are notoriously well-known to the art. For example, Weiler discloses an integral annular sealing projection (26 or 126) provided to create a “liquid seal” between a cannula/needle hub (34) and drug delivery device (12; see Col. 1, 3), wherein the annular sealing projection is embodied as a resilient, tapered annular bead having a base which is wider than its free end (see Fig. 2 and 3). As such, the prior art establish a clear tapered shape to be a suitable, obvious shape for affecting an annular sealing projection, whereby it would have been obvious to select such a shape for a secondary seal in modification to Caizza.
It has been found that simple substitution of known equivalents requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) – as it pertains to substituting an integral tapered sealing projection for an o-ring. 
It has been held that forming an invention in a single, integrated configuration which was formerly constructed of a plurality of separable parts requires only routine and customary skill in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) – as it pertains to integrally forming the secondary seal as opposed to supplying a separate secondary seal.
It has been held that the change in shape of an invention requires only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) – as it pertains to utilizing a tapered sealing projection in place of a circular sealing o-ring.

Ciazza, as modified by Watts and Targell, discloses the invention substantially as claimed except for explicitly resolving the precise location of the tapered sealing projection to form the secondary seal in the modified invention of Ciazza. However, it is noted that Watts does contemplate a variety of locations and as such an ordinary artisan would reasonably recognize and appreciate that different locations and mounting arrangements for the sealing ring could be employed as mere obvious design choices directed toward adapting the teachings of Watts for application in the specific device/structure described by Caizza.  
For example, Sharp discloses a syringe having a collar (16) engageable with a hub (20) via a collar-engaging structures (54) which corresponds to complimentary hub engaging structures (56) wherein the hub further includes an outwardly projecting annular sealing ring (60) around the body portion of the hub (See Fig. 2), a secondary annular seal being positioned proximal of an entirety of the collar-engaging structure (see Fig. 2 on the hub of the needle assembly) the secondary annular seal engaging an inside surface of the circular side wall of said collar (see Fig. 2) to form a seal between the hub and the collar and the collar engaging structure is positioned distal to an entirety of the secondary annular seal for releasably engaging the hub to the collar (Fig. 2). As such, Sharp establishes a known suitable location for a secondary annular seal in a threaded needle hub which is received within and engages corresponding threads of a circumferential syringe collar (a mounting structure shared with the Caizza syringe construction).
It would have been obvious for one having ordinary skill in the art at the time the invention was made to configure the device of Caizza to include a secondary annular seal (embodied as a tapered projection instead of an o-ring – see Targell) provided proximally of the collar engaging threads of the hub, as disclosed by Sharp, thereby only achieving the expected results of utilizing a well-known location for such a annular seal to provide for known, suitable and predictable results of provide a sealing function between a cannula hub and syringe collar. Examiner notes that it has been held to require only routine and customary skill in the art to rearrange the essential working parts of an invention, see In re Japikse, 181 F.2d 1019, 86 USPQ 378 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Only the expected and predictable results of selecting a known location, to provide a known sealing device, to provide a secondary seal between a syringe and cannula hub as is known in the art would be achieved. 
Examiner submits that the prior art clearly establishes the location of the sealing ring with respect to the needle hub to be an obvious design choice, the precise location being illustrated in the prior art and obvious for an ordinary artisan to select for the purposes of locating a sealing ring to the needle hub of the device of Caizza in order to supplement the action of the threaded engagement between the hub and collar thereby improving the seal of the device in a known and predictable manner.
As provided for by the above modifications of Ciazza to include a secondary seal (see Watts), comprising a integral tapered projection (see Targell), located at a specific location on the hub (see Sharp) – the tapered projection forms a secondary, backup seal in the event that a user fails to provide sufficient rotational torque (i.e. fails to thread the needle hub sufficiently far within the syringe barrel collar while connecting the hub to the barrel to adequately engage the primary seal (i.e. the fully seated corresponding distal and proximal faces of the collar and hub respectively).
Specifically, the below (left) figure illustrates the unmodified hub of Caizza fully seated such that the primary seal is engaged between the distally facing annular surface of the collar and the proximally facing annular surface of the hub.

    PNG
    media_image3.png
    219
    115
    media_image3.png
    Greyscale
                
    PNG
    media_image4.png
    288
    227
    media_image4.png
    Greyscale

However, such primary seal engagement only occurs if the needle hub is fully rotated, i.e. torqued, within the collar threads. For example, if the hub is not fully rotated (see above - right) the primary seal will not engage (note that in the above figure the proximal and distal facing surfaces do not contact one another and therefore do not form the primary seal because the needle hub has not been fully torqued within the syringe barrel collar).
Modification of Caizza, as shown below, forms an annular sealing projection ring, projecting from the hub and sealingly engaging the circular side wall of the collar thereby forming a secondary seal between the hub and the barrel. Since this seal is formed between the circumferential surfaces of the hub and the collar, the hub does not need to be fully seated in order to form said secondary seal (see below figure). Rather, the secondary seal will be formed even in the event that the hub is not fully seated, i.e. a user fails to provide sufficient torque to the needle hub to adequately engage the primary seal. Examiner submits that the annular sealing ring does not need to be seating within the corresponding sealing groove on the collar in order to form an annular seal, rather by virtue of an elastic, resilient interference fit the annular ring will form a seal with any surface against which it abuts, including the circumferential surface of the collar.
 
    PNG
    media_image5.png
    561
    886
    media_image5.png
    Greyscale


Supplemental Figure: Ciazza as modified above to include a flat angle A and C (see Ciazza) and a secondary sealing member (see Watts) comprising a tapered sealing projection not an o-ring (see Targell) and locate the sealing projection at the proximal portion of the hub (see Sharp) whereby the sealing projection will compress against the circular walls of the syringe collar to thereby seal against including in locations wherein the hub is not yet fully seated.

Regarding Claim 4, Ciazza discloses the syringe assembly to further include:
an elongate plunger rod (323);
having a distal end (see generally at piston 350), a proximal end (see i.e. the opposed thumb flange – see Fig. 28) and a stopper (350) at said distal end of said plunger rod, said stopper being slidably positioned in fluid tight engagement with said inside surface of said barrel for displacing fluid from said chamber through said cannula by relative motion of said plunger rod with respect to said barrel (see Col. 11, Ln. 66 – Col. 12, Ln. 12).
Regarding Claim 5, Caizza discloses that the stopper includes a distally facing projection for partially occluding the conduit in the hub when the stopper is in the distal most position inside the barrel (Fig. 20 as labeled below – see also generally Col. 8, Ln. 12-29 as it pertains to defining the low dead space optimizing “projection” distal face of the stopper thereby explaining the utility of the projection illustrated in Fig. 20).

    PNG
    media_image6.png
    424
    733
    media_image6.png
    Greyscale

	Regarding Claim 12, Caizza discloses an elongate hollow needle shield (478) having a distal end (479) and an open proximal end (480) removably engaged to said hub so that said needle shield covers said cannula (see Fig. 31).
	Regarding Claim 13, Caizza discloses that in some embodiments the hub and cannula may be integrally formed of thermoplastic material (Fig. 31 – Clm. 17).
Regarding Claim 14, Caizza discloses that in some embodiments the cannula includes a blunt distal tip (577, Fig. 32) as an alternative to the sharp distal tip (Fig. 31).
Regarding Claim 15, Caizza discloses that in some embodiments the cannula may be formed of metal (Fig. 30).
Regarding Claim 16, Caizza discloses that hub-engaging structure on the collar of the syringe barrel comprises at least one thread (333, 334) on an inside surface of the collar (see Fig. 22).
Regarding Claim 17, Caizza discloses that the threads may be a right-hand thread (Col. 13, Ln. 60-62).
Regarding Claim 18, Caizza discloses that the thread may comprise a multiple lead thread (Col. 13, Ln. 60-62).
Regarding Claim 19, Caizza discloses that as an alternative to cooperative threads the collar-engaging structure on the hub of the needle assembly can, in some embodiments, comprise two thread engaging projections (358a, 358b – see Fig. 27; Col. 14, Ln. 11-45). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the threads of the collar-engaging structure in any of the disclosed embodiments with alternative “two thread engaging projections”, since the two configurations are described by Caizza as being suitable, obvious alternatives to one another
Regarding Claim 20, Caizza discloses that the collar engaging structure comprises at least one thread (421) on an outside surface of the hub of the needle assembly (see Fig. 29). 
Regarding Claim 21, Caizza discloses that it is within the scope of the invention to configure the hub-engaging structure on the collar of the syringe barrel comprises two (RE: “one or more”) thread engaging projections on an inside surface of said collar (Col. 13, Ln. 65 – Col. 14, Ln. 5).
Regarding Claim 22, Caizza discloses a syringe (322 – Fig. 20 and 28) and detachable needle (see 421 – provided as an alternative to 321) assembly having reduced read space features (see generally Fig. 20) comprising:
an elongate syringe barrel (322) having a longitudinal axis (see Fig. 20 and 28 – i.e. the axis running concentric to the hollow interior of the barrel from the proximal to distal ends), an inside surface defining a chamber for retaining fluid (see generally Fig. 20 – i.e. the hollow interior of the barrel which is partially occupied by the plunger 323), an open proximal end (328 – open when the plunger is not present), an open distal end (see Fig. 22) including a collar (331) and a distally facing annular surface (335) projecting inwardly from said collar (see Fig. 22), a portion of the collar having a cylindrically shaped, axially aligned circular side wall (332 – see Fig. 22);
a needle assembly (see 421 – presented as an alternative to 321 for assembly with the syringe 322 – see Fig. 28) including a hub (453) having a body portion including a proximal end (455), a distal end (456), a conduit (457) therethrough (see Fig. 31), a proximally facing annular surface (459) at the proximal end of said body portion;
said needle assembly further including a cannula (471) having a distal end (476), a proximal end (see at circa 472), and a lumen (475) therethrough, said proximal end of said cannula being connected to said distal end of said hub so that said lumen is in fluid communication with said chamber (see Fig. 31); 
said proximally facing annular surface on said body portion contacting said annular surface of said barrel forming a primary seal between said hub and said barrel (see generally Fig. 20 which illustrates the corresponding surfaces of alternative adapter 321 – see also Col. 14, Ln. 46 – Col. 15, Ln. 5; see also Col. 13, Ln. 43-52).
Ciazza fails to explicitly disclose that the distally facing annular surface of the collar and the proximally facing annular surface of the hub body portion are “flat”, i.e. have an angle within the range of 88 degrees and 92 degrees. However, Ciazza does disclose that the angle B (and therefore angle C) may be “desirably between 3 degrees and 178 degrees” – whereby a maximum value of 178 degrees would present a “flat” surface (within the breadth of the range claimed by Applicant) so as to appear to be inclusive to Applicant’s claimed range of 88 – 92 degrees. 

    PNG
    media_image1.png
    440
    843
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s rendering of a configuration with an angle C of 178 degrees, whereby the longitudinal axis will bisect the angle such that face is angled at approximately 89 degrees with respect to the longitudinal axis.

Additionally, Caizza discloses an alternative (Fig. 12) particularly flat annular surface at the proximal end of a hub body portion for sealingly engaging the proximal end (158) of a needle hub (121).
Based on the disclosure of Caizza as to the variability of the angle B (and angle C) along with the disclosure toward alternative particularly flat species (Fig. 12) which is established to seal equally well, it is submitted that the precise angle C of the proximally facing end face of the hub (and therefore the angle A of the distally facing end face of the collar) are an obvious design choice. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the angle C (and complementary angle A) of the invention of Caizza to any suitable angle including flat configurations of 178 degrees (resulting in an angle of 89 degrees with respect to the longitudinal axis), 176 degrees (resulting in an angle of 88 degrees), and including configurations of 180 degrees (see Fig. 12 – resulting in an angle of 90 degrees) – along with any other values therebetween. Caizza establishes that such angles are within the workable range and are suitable, obvious alternatives to one another for the purposes of seating a needle hub against the collar of syringe barrel. It has been held that simple substitution requires only routine and customary skill in the art to obtain predictable and expected results, see KSR Int'l Co. v. Teleflex Inc., 550 U.S. —, 82 USPQ2d 1385 (2007). It has been held that changes in shape (particularly to a known shape) require only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Again, it is affirmed that Applicants claimed range overlaps with the range of Caizza (i.e. 176-178 degrees of Caizza create overlap with 88-89 degrees in the instant claim), whereby it has been held that were ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see inter alia In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). Furthermore, it is also held that similar a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are mrely close, see inter alia Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As such, it is held that the range cited by Caizza inclusive of 176-178 degrees (corresponding to a measurement of 88-89 degrees as measured from the longitudinal axis) and a specific alternative example of 90 degrees (see Fig. 12 of Caizza) obviate the entirety of Applicant’s claimed “flat” range of 88-92 degrees.
Additionally, Examiner notes that Applicant’s Admitted Prior Art indicates that the “prior art also teaches a flat seal, perpendicular to the longitudinal axis of the syringe barrel which mates with a  flat seal on the needle hub for use with a threaded needle assembly and barrel engagement structure. The flat seal greatly reduces the portion of the dead space attributable to variations in barrel and hub tolerances” [emphasis added] (Par. 4). As such, it is clear that modifying the angle of the embodiment of the syringe 322 of Caizza to have a flat seal is obvious and provides no new step over the prior art and captures only that which is already known and obvious.
Ciazza, as modified, discloses the invention substantially as claimed except that the hub of the needle assembly further includes a secondary seal.
However, Watts discloses a related cannula hub (105) affixable to a syringe (111) via a similar collar-engaging structure (i.e. threads 307, 121). Watt discloses that sealing engagement can be provided by the cooperative geometry of the hub and syringe alone (see Fig. 2) or the device can further include a projecting secondary seal (see e.g. 331, 333, or 335) provided at various locations on the cannula hub of the needle assembly in order to form a cooperative seal with the syringe structure (Par. 44, 45, 46). It would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the hub of the device of Caizza with a secondary seal, as disclosed by Watts, in order to form a redundancy to the primary seal to ensure that no leakage or contamination of the retained contents of the syringe occurs (see Abstract, Par. 13, 43-46 - Watts). Watts establishes that threads in combination with secondary seals are obvious and suitable alternatives to threads alone. It has been held that simple substitution of known equivalents require only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Ciazza, as modified by Watts, discloses the invention substantially as claimed except that the secondary seal comprises a “tapered projection”, as claimed, which is not an o-ring. Instead Watts only explicitly contemplates the use of o-ring secondary seals (331, 333, 453) and similar non-integral gaskets (335). However, it is well known in the prior art that integral tapered projections are an alternative sealing structure to separately formed o-rings/gaskets. For example, Targell discloses a related needle hub (12) configured to be sealingly received within a collar section of a syringe barrel (12 – see Fig. 2) which may comprise a tapered projection (38) provided as an alternative to an O-ring (Pg. 13, 14) - the tapered projection having a base adjacent to the body of the device (see where 38 connects to the body of 36) and a free end (see the acme/apex of the tapered projection remote from the base – see Fig. 5) said tapered projection being wider at said base than at said free end (see Fig. 5), the tapered projection being integrally formed with said body portion (see Pg. 8 and 9).

    PNG
    media_image2.png
    453
    757
    media_image2.png
    Greyscale

Figure 5 of Targell – enlarged to show detail

As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the secondary seal (see Watts) of the modified invention of Ciazza, as an integral, tapered projection as an alternative to a separate o-ring, as disclosed by Targell, whereby the prior art has established integral, tapered projections and o-rings to be suitable alternatives to one another. 
To the extent that Applicant might argue that Targell does not clearly establish a “taper” to the integral seal – Examiner submits that such shapes are notoriously well-known to the art. For example, Weiler discloses an integral annular sealing projection (26 or 126) provided to create a “liquid seal” between a cannula/needle hub (34) and drug delivery device (12; see Col. 1, 3), wherein the annular sealing projection is embodied as a resilient, tapered annular bead having a base which is wider than its free end (see Fig. 2 and 3). As such, the prior art establish a clear tapered shape to be a suitable, obvious shape for affecting an annular sealing projection, whereby it would have been obvious to select such a shape for a secondary seal in modification to Caizza.
It has been found that simple substitution of known equivalents requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) – as it pertains to substituting an integral tapered sealing projection for an o-ring. 
It has been held that forming an invention in a single, integrated configuration which was formerly constructed of a plurality of separable parts requires only routine and customary skill in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) – as it pertains to integrally forming the secondary seal as opposed to supplying a separate secondary seal.
It has been held that the change in shape of an invention requires only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) – as it pertains to utilizing a triangular, tapered sealing projection in place of a circular sealing o-ring.

Ciazza, as modified by Watts and Targell, discloses the invention substantially as claimed except for explicitly resolving the precise location of the tapered sealing projection to form the secondary seal in the modified invention of Ciazza. However, it is noted that Watts does contemplate a variety of locations and as such an ordinary artisan would reasonably recognize and appreciate that different locations and mounting arrangements for the sealing ring could be employed as mere obvious design choices directed toward adapting the teachings of Watts for application in the specific device/structure described by Caizza.  
For example, Sharp discloses a syringe having a collar (16) engageable with a hub (20) via a collar-engaging structures (54) which corresponds to complimentary hub engaging structures (56) wherein the hub further includes an outwardly projecting annular sealing ring (60) around the body portion of the hub (See Fig. 2), a secondary annular seal being positioned proximal of an entirety of the collar-engaging structure (see Fig. 2 on the hub of the needle assembly) the secondary annular seal engaging an inside surface of the circular side wall of said collar (see Fig. 2) to form a seal between the hub and the collar and the collar engaging structure is positioned distal to an entirety of the secondary annular seal for releasably engaging the hub to the collar (Fig. 2) wherein in a first position the circular side wall of the collar and the secondary annular seal are engaged with one another to seal (see Fig. 2). As such, Sharp establishes a known suitable location for a secondary annular seal in a threaded needle hub which is received within and engages corresponding threads of a circumferential syringe collar (a mounting structure shared with the Caizza syringe construction).
It would have been obvious for one having ordinary skill in the art at the time the invention was made to configure the device of Caizza to include a secondary annular seal (embodied as a tapered projection instead of an o-ring – see Targell) provided proximally of the collar engaging threads of the hub such that the entire collar engaging threads are distal to the secondary sealing projection, as disclosed by Sharp, thereby only achieving the expected results of utilizing a well-known location for such a annular seal to provide for known, suitable and predictable results of provide a sealing function between a cannula hub and syringe collar. Examiner notes that it has been held to require only routine and customary skill in the art to rearrange the essential working parts of an invention, see In re Japikse, 181 F.2d 1019, 86 USPQ 378 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Only the expected and predictable results of selecting a known location, to provide a known sealing device, to provide a secondary seal between a syringe and cannula hub as is known in the art would be achieved. 
Examiner submits that the prior art clearly establishes the location of the sealing ring with respect to the needle hub to be an obvious design choice, the precise location being illustrated in the prior art and obvious for an ordinary artisan to select for the purposes of locating a sealing ring to the needle hub of the device of Caizza in order to supplement the action of the threaded engagement between the hub and collar thereby improving the seal of the device in a known and predictable manner.
As provided for by the above modifications of Ciazza to include a secondary seal (see Watts), comprising a integral tapered projection (see Targell), located at a specific location on the hub (see Sharp) – the tapered projection forms a secondary, backup seal in the event that a user fails to provide sufficient rotational torque (i.e. fails to thread the needle hub sufficiently far within the syringe barrel collar while connecting the hub to the barrel to adequately engage the primary seal (i.e. the fully seated corresponding distal and proximal faces of the collar and hub respectively).
Specifically, the below (left) figure illustrates the unmodified hub of Caizza fully seated such that the primary seal is engaged between the distally facing annular surface of the collar and the proximally facing annular surface of the hub.

    PNG
    media_image3.png
    219
    115
    media_image3.png
    Greyscale
                
    PNG
    media_image4.png
    288
    227
    media_image4.png
    Greyscale

However, such primary seal engagement only occurs if the needle hub is fully rotated, i.e. torqued, within the collar threads. For example, if the hub is not fully rotated (see above - right) the primary seal will not engage (note that in the above figure the proximal and distal facing surfaces do not contact one another and therefore do not form the primary seal because the needle hub has not been fully torqued within the syringe barrel collar).
Modification of Caizza, as shown below, forms an annular sealing projection ring, projecting from the hub and sealingly engaging the circular side wall of the collar thereby forming a secondary seal between the hub and the barrel. Since this seal is formed between the circumferential surfaces of the hub and the collar, the hub does not need to be fully seated in order to form said secondary seal (see below figure). Rather, the secondary seal will be formed even in the event that the hub is not fully seated, i.e. a user fails to provide sufficient torque to the needle hub to adequately engage the primary seal. Examiner submits that the annular sealing ring does not need to be seating within the corresponding sealing groove on the collar in order to form an annular seal, rather by virtue of an elastic, resilient interference fit the annular ring will form a seal with any surface against which it abuts, including the circumferential surface of the collar.
 
    PNG
    media_image5.png
    561
    886
    media_image5.png
    Greyscale


Supplemental Figure: Ciazza as modified above to include a flat angle A and C (see Ciazza) and a secondary sealing member (see Watts) comprising a tapered sealing projection not an o-ring (see Targell) and locate the sealing projection at the proximal portion of the hub (see Sharp) whereby the sealing projection will compress against the circular walls of the syringe collar to thereby seal against including in locations wherein the hub is not yet fully seated.

Caizza discloses an elongate hollow needle shield (478) having a distal end (479) and an open proximal end (480) removably engaged to said hub so that said needle shield covers said cannula (see Fig. 31).
Caizza discloses that the collar engaging structure comprises at least one thread (421) on an outside surface of the hub of the needle assembly (see Fig. 29). Caizza discloses that as an alternative to cooperative threads the collar-engaging structure on the hub of the needle assembly can, in some embodiments, comprise two thread engaging projections (358a, 358b – see Fig. 27; Col. 14, Ln. 11-45) disposed on opposite sides in an offset orientation. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the threads of the collar-engaging structure in any of the disclosed embodiments with alternative “two thread engaging projections”, since the two configurations are described by Caizza as being suitable, obvious alternatives to one another.
Caizza discloses that it is within the scope of the invention to configure the hub-engaging structure on the collar of the syringe barrel comprises two (RE: “one or more”) thread engaging projections on an inside surface of said collar (Col. 13, Ln. 65 – Col. 14, Ln. 5).
Ciazza discloses the syringe assembly to further include:
an elongate plunger rod (323);
having a distal end (see generally at piston 350), a proximal end (see i.e. the opposed thumb flange – see Fig. 28) and a stopper (350) at said distal end of said plunger rod, said stopper being slidably positioned in fluid tight engagement with said inside surface of said barrel for displacing fluid from said chamber through said cannula by relative motion of said plunger rod with respect to said barrel (see Col. 11, Ln. 66 – Col. 12, Ln. 12).
Caizza discloses that the stopper includes a distally facing projection for partially occluding the conduit in the hub when the stopper is in the distal most position inside the barrel (Fig. 20 as labeled below – see also generally Col. 8, Ln. 12-29 as it pertains to defining the low dead space optimizing “projection” distal face of the stopper thereby explaining the utility of the projection illustrated in Fig. 20).

    PNG
    media_image6.png
    424
    733
    media_image6.png
    Greyscale



Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,840,291 (“Ciazza”) in view of U.S. Publication No. 2006/0200085 (“Watts”), U.S. Patent No. 6,699,223 (“Sharp”), WO 02/087669 (“Targell”), and U.S. Patent No. 6,068,148 (“Weiler”) as applied above, and further in view of U.S. Publication No. 2006/0161115 (“Fangrow”).
Regarding Claim 19, Caizza, as modified in the relied upon embodiment, discloses the invention substantially as claimed except that the collar-engaging structure on the hub of the needle assembly (421 which operatively connects with syringe 322) comprises two thread engaging projections on the hub. Should Examiner’s arguments that the disclosure of Caizza is suitable to resolve to practice the above noted obvious modifications to the syringe (322) in accordance with the recited alternative features, the following is presented. 
Examiner notes that it is well-known in the art that luer lugs are a suitable and well-known obvious alternative to luer threads for the purpose of affixing fluid handling medical implements. Specifically, Fangrow discloses a medical connection interface for interfacing with the hub of a luer threaded syringe (Abstract) which employs a plurality of thread engaging and projecting lugs (70 or 71) provided on opposite sides in an offset orientation (see Fig. 6 or Fig. 11) disclosed as being useful for engaging luer threads of a syringe (Par. 59, Par. 64). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the projecting threads of the invention of Caizza with luer lugs, as disclosed by Fangrow, thereby only achieving the expected results of substituting one known syringe connecting interface with an art-recognized, suitable alternative connecting interface.
Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,840,291 (“Ciazza”) in view of U.S. Publication No. 2006/0200085 (“Watts”), U.S. Patent No. 6,699,223 (“Sharp”), WO 02/087669 (“Targell”), and U.S. Patent No. 6,068,148 (“Weiler”) as applied above, and further in view of U.S. Publication No. 2004/0006312 (“Donnan”).
Regarding Claim 21, Caizza, as modified in the relied upon embodiment, discloses the invention substantially as claimed except the hub engaging structure comprises two thread engaging projections on an inside surface of the collar of the syringe barrel. Should Examiner’s arguments that the disclosure of Caizza is suitable to resolve to practice the above noted obvious modifications to the syringe (322) in accordance with the recited alternative features, the following is presented.
It is well-known in the art that two thread engaging projections are a suitable and well-known obvious alternative to continuous luer threads for the purpose of affixing fluid handling medical implements. Specifically, Donnan discloses that interconnecting collars (115) for syringe barrels (14) can be provided as either continuous threads (see e.g. 226) or as two thread engaging projections (114; Fig. 4) for engaging corresponding threads on a hub structure (Par. 101). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the projecting threads of the invention of Caizza with dual projecting thread engaging portions, as disclosed by Donnan, thereby only achieving the expected results of substituting one known syringe connecting interface with an art-recognized, suitable alternative connecting interface.

Claim(s) 5 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,840,291 (“Caizza”) in view of U.S. Publication No. 2006/0200085 (“Watts”), U.S. Patent No. 6,699,223 (“Sharp”), WO 02/087669 (“Targell”), and U.S. Patent No. 6,068,148 (“Weiler”) as applied above, and further in view of U.S. Patent No. 5,782,803 (“Jentzen”).
Regarding Claims 5 and 22, to the extent that Applicant should argue that the illustrated projection/protrusion of Caizza’s piston head is not clearly described in Fig. 20 and therefore its function/utility is not immediately apparent to the ordinary artisan the following is presented.
Jentzen describes a low dead-space syringe comprising piston (e.g. 300) having a distally facing projection (301) for partially occluding said conduit in said hub when said stopper is in the distal most position inside the barrel (see Fig. 5) in order to affect maximum ejections of the medicament (Abstract), wherein the projection can comprise a variety of shapes/sizes corresponding to the internal geometry of the syringe (see Fig. 5, 10, 13). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the projection of the invention of Caizza having a suitable geometry/shape to correspond to any changes in the internal geometry of the syringe nozzle, as disclosed by Jentzen, in order to ensure that the maximum volume of medicament is expelled from the syringe.




Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Examiner submits that the prior art – see particularly Targell – establishes integral tapering/flared annular sealing projections to be specific, suitable alternatives to o-ring type annular seals - particularly in the art of sealing a needle hub against a syringe barrel collar - whereby Weiler reinforces the concept of an integrally formed tapered, annular sealing ring for sealing between needle hubs and outlets of a syringe and resolves to practice a number of different shapes that provide the same general function as the seal described by Targell.
Applicant argues that the “term ‘annular sealing ring’ does not appear in the amended claims. However, this is immaterial as the recited tapered projection is in fact a specific type of annular sealing ring as claimed (see a ‘tapered projection sealingly engaging said inside surface of the circular side wall of the collar’). Examiner clearly uses explicit language directed toward a “tapered projection” – but inasmuch as Applicant (and the authors of the prior art) are permitted to be their own lexicographers analysis of the prior art must consider the use of terminology that is not expressly found in one reference or another such that analogous structures may be clearly mapped to one another. Hear the tapered projection of Applicant’s instant claims along with the o-rings of Watts and Sharp, as well as the “lip” of Targell, and the “bead” of Weiler are all related as species of annular sealing rings whose function is to construct a circumferential seal between a needle hub and syringe adapter wall to thereby construct a liquid tight barrier to prevent leakage. Examiner uses this term “annular sealing ring” to describe the genus of such seals, with the specific cited pieces of prior art providing various obvious species variants of such seals (including o-rings and integral tapered sealing projections) with explicit recitation that the two species are suitable alternatives to one another (see Targell) for providing an annular sealing ring as either an o-ring OR an integral, tapered sealing projection.
As it pertains to Applicant’s remaining arguments - Examiner further notes Caizza describes configurations with a flat distal facing mating surface with an angled rear portion to correspond to the shape of the piston head (see Fig. 12) – whereby no modification to the proximally facing surface (336) has been suggested, rather only modification of the distally facing surface (335) in accordance with the configuration shown in Fig. 12 and the range of angles already contemplated by Caizza (RE: 3-178 degrees for angle B which will denote a similar angle for A such that the two surfaces may mate with one another). Examiner directs Applicant’s attention to angle A (see Fig. 22 – which describes the angle of 335 with respect to the collar wall – see Par. 33, DETX), angle B (see Fig. 24 – which describes the angle of the frusto-conically shaped surface, 359, in the embodiment of hub 321), and angle C (see Fig. 31 – which describes the angle of the frusto-conical surface, 459, in the embodiment of hub 421). Examiner notes that neither Ciazza, nor Examiner, have suggest the modification of an unnanmed angle corresponding to proximal surface (336) and Examiner notes, as clearly illustrated in Figs. 8 and 12, even when the distal surface angle is modified including flat configurations the proximal surface remains angled so as to provide a corresponding shape to the distal face of the piston/plunger (see Fig. 9).


As such, Applicant’s claims of hindsight bias are not persuasive, particularly inasmuch as Applicant’s instant application appears to merely comprise a collection of the specific features already explicitly contemplated Caizza aside from the further inclusion of a secondary sealing annular ring in the form of a tapered projection. Caizza fails to resolve this specific combination into an expressly enumerated and illustrated single species, however the provided specification is sufficient to envisage the construction of such a species via the obvious modifications discussed above. Examiner further notes that the use of annual sealing features as secondary seals is already known to the prior art (see Watts), whereby it is known to substitute integrally formed tapered projections for O-rings (see Targell), and the instantly arrived upon location of the secondary sealing feature on a needle hub is already known to the prior art (see Sharp). As such, the claimed invention is clearly obvious over the prior art of Caizza as modified.
Examiner notes, with reference to the decision rendered by the PTAB on 23 June 2021, it has been found to be obvious to provide a secondary sealing O-ring to the invention of Caizza at the claimed location, Examiner considers this finding by the PTAB to be dispositive. Based on the prior art of record (see Targell - as well as Weiler) it is established that integrally formed, tapered sealing projections are known, suitable alternatives to such O-rings.
It has been found that simple substitution of known equivalents requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) – as it pertains to substituting an integral tapered sealing projection for an o-ring. 
It has been held that forming an invention in a single, integrated configuration which was formerly constructed of a plurality of separable parts requires only routine and customary skill in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) – as it pertains to integrally forming the secondary seal as opposed to supplying a separate secondary seal.
It has been held that the change in shape of an invention requires only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) – as it pertains to utilizing a triangular, tapered sealing projection in place of a circular sealing o-ring.
As such, Examiner submits that there is substantial evidence to demonstrate that the claimed invention pertaining to modification of Ciazza to provide a tapered, sealing projection in the claimed location is obvious over the prior art to arrive upon the claimed invention.
Furthermore, consideration of Jentzen to provide for any necessary modifications to ensure that the illustrated protrusion of the syringe (322) of Ciazza is sized in a manner to sufficiently occlude the syringe outlet (including 457) obviates Applicant’s arguments against the lack of clear description as to the utility of the illustrated projection of Ciazza . The function of the claimed “projection” (see Clm. 5 and 22) is established to be notoriously well-known (see Jentzen) and Caizza already appears to illustrate the inclusion of such a projection (see Fig. 20), whereby the utility of the projection to serve to reduce dead space will clearly be preserved irrespective as to whether angle ‘C’ (and corresponding angle ‘A’) are modified to ~90 degrees within the context of the disclosure of Ciazza.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/21/2022